Case 2:20-cv-19958-MCA-MAH Document 17 Filed 03/26/21 Page 1 of 1 PageID: 236




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 SHWETA PANDEY, et al.,
                                                           Civil Action No. 20-19958(MCA)
                       Plaintiff,
                                                                        ORDER
 v.
 CONTINENTAL CASUALTY COMPANY,
 INC., et al.,
                       Defendants.


       THIS MATTER comes before the Court by way of plaintiff’s motion to remand this case

to state court, ECF No. 10 and defendant’s cross motion for sanctions, ECF No. 11;

       and it appearing that Judge Hammer issued a Report and Recommendation dated February

16, 2021, in which Judge Hammer recommended that this Court deny plaintiff’s motion to remand,

ECF. No. 10 and also recommended that this Court deny defendant’s cross motion for sanctions,

ECF No. 11; and

       it appearing that neither Defendant nor Plaintiff have filed any objections to the Report and

Recommendation; and

       it appearing that for the reasons set forth in Judge Hammer’s Report and Recommendation;

       IT IS on this 26th day of March, 2021,

       ORDERED that Judge Hammer’s Report and Recommendation dated February 16, 2021,

is ADOPTED and Plaintiff’s motion to remand ECF. No. 10 is DENIED and Defendant’s cross

motion for sanction ECF No. 11 is also DENIED.


                                                     s/ Madeline Cox Arleo__________
                                                     Hon. Madeline Cox Arleo
                                                     United States District Judge
